Citation Nr: 1637714	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-06 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for pernicious anemia, also claimed as Vitamin B12 deficiency.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to April 2010, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, the Republic of the Philippines.

This matter was previously before the Board in March 2015 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2015 Board Remand, in pertinent part, directed that the Veteran be 
afforded a VA examination so as to determine the nature and etiology of his asserted pernicious anemia and/or Vitamin B12 deficiency.

A review of the Veteran's electronic claims file shows that in May 2015 the Veteran was notified that he would be scheduled for a VA examination.  A VA Compensation and Pension Exam Inquiry shows that the Veteran was scheduled for the requested VA examination in June 2015, but that he failed to report as scheduled.  However, the mailing address to which the Veteran's May 2015 notice letter was mailed is different than that mailing address listed on the VA Compensation and Pension Exam Inquiry form.  As such, it is unclear whether the Veteran actually received notice of the scheduled VA examination.  While the absence of a copy of the notice letter from the claims file generally cannot be used as evidence to demonstrate that a notice was not mailed (see Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010)), as there is an indication that the notice may have been sent to an incorrect mailing address, the Board finds that this matter should be remanded so that the Veteran may be afforded opportunity to be rescheduled for the requested VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the Veteran and make a determination as to his correct mailing address.  Thereafter, the Veteran shall be scheduled for a VA examination regarding the claim of service connection for pernicious anemia and/or Vitamin B12 deficiency.  A copy of the notice letter scheduling the Veteran for the examination must be associated with the claims file.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the currently diagnosed pernicious anemia/Vitamin B12 deficiency had its onset in service or is otherwise the result of service or any service-connected disability.

The examiner is asked to comment on the Veteran's 
reported history of Vitamin B12 deficiency, to include as provided to the VA examiners in February 2011 and February 2012.  The examiner should address the significance, if any, of the elevated MCV and MCHC readings shown on the May 2008 lab tests, as well as any other relevant lab test results during service.  The examiner should address the impact, if any, of the Veteran's service-connected GERD and any treatments for GERD, to include prescription proton pump inhibitors and/or surgery.

The examiner is asked to comment as to whether the evidence indicates that the Veteran suffers from pernicious anemia or Vitamin B12 deficiency and the distinguishing characteristics of each condition.

The examiner should review the entire claims file and should state in the opinion provided that the claims file has been reviewed.  The examiner should provide a written explanation or rationale for any opinions offered. To the extent that specific medical journal articles or treatises are relied upon for the opinions or rationale, full citations or copies of the sources should be provided with the opinion.

The Veteran is advised that failure to report for any scheduled VA examination may result in the denial of his claim.  38 C.F.R. §  3.655 (2015).

2.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




